Citation Nr: 1623569	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, (DM) and an anxiety disorder not otherwise specified (with history of posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to DM and hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for hypertension and residuals of stroke.

In January 2015, the Board remanded both issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions by scheduling the Veteran for VA examinations in August 2015 and readjudicating both issues in an August 2015 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran has essential hypertension, which did not become manifest to a compensable degree within one year of service separation, was not caused by service or any service-connected disability, and was not worsened beyond its normal progression by any service-connected disability.

2.  The Veteran's stroke did not occur within one year after separation, was not caused by service or any service-connected disability, and was not worsened beyond its normal progression by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for residuals of stroke have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a July 2007 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided VA examinations for his hypertension and residuals of stroke in February 2008 and August 2015.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as hypertension, brain thrombosis, and brain hemorrhage, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Hypertension

The Veteran contends that his hypertension is related to his active duty service.  Specifically, he contends that his hypertension was caused by his service-connected DM or anxiety.  He submitted numerous articles and material that discuss psychiatric disabilities and their relationship to DM and hypertension.  The articles discuss that etiology of hypertension is unknown in 90 to 95 percent of cases, and state that some risk factors for hypertension are race, tobacco usage, combat exposure, and anxiety.  See VBMS, 12/2/14 Appellate Brief; 4/7/16 Appellate Brief.  However, the Board notes that risk factors are not the same as an etiological link.

Service treatment records reveal no notation of hypertension in service.  In fact, the Veteran denied blood pressure issues at his enlistment examination in March 1967 (blood pressure reading of 136/80) and at his separation examination in February 1970 (blood pressure reading of 140/82).  See VBMS, 10/6/71 STRs, p. 12, 14, 32-33.

There is no indication of complaints of, treatment for, or diagnosis of hypertension until February 1998.  A VA treatment record reflects that a history and assessment of hypertension was noted at that time.  See VBMS, 5/22/09 VA Treatment Records (2/6/98-5/7/09), p. 51-52.

SSA records reflect the Veteran's contention that he was unable to work due to unrelated disorders and that the Veteran reported high blood pressure.  An October 2011 letter from Dr. M.B. noted a history of hypertension, habit of smoking one pack a day, and a blood pressure reading of 170/100, and recommended that the Veteran seek treatment if his blood pressure remained high.  A February 2003 development sheet reflected that the Veteran had not sought treatment for his blood pressure, which he reported had been high for about two years.  See VBMS, 3/18/03 SSA-831, p. 2, 9; 10/15/01 SSA/SSI letter, p. 3; 10/15/01 Private Treatment Records, p. 5-6; 10/15/01 Private Treatment Records, p. 7.

VA treatment records from March 2006 to December 2007 reflect that the Veteran reported an onset of hypertension since the age of 30 (around 1979), had taken medication at one time but none in the past 10 years, and smoked one pack a day for 40 years.  During this time, he was assessed with controlled essential hypertension, although he had slightly elevated levels in March 2007.  See VBMS, 10/22/07 VA Treatment Records (3/23/06-3/14/07), p. 9, 13, 38, 64, 70, 90, 99, 103; 8/26/15 CAPRI (8/27/07-8/17/15), p. 2930.

A February 2008 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported a diagnosis of hypertension in his late 20s and that he smoked one to three packs a day for 45 years.  The VA examiner noted that VA treatment records reflected a diagnosis of essential hypertension and that the Veteran was diagnosed with DM in 2007 based on blood sugar readings.  As such, the VA examiner diagnosed the Veteran with hypertension and opined that it was more likely that it was essential in etiology and was less likely than not to be related to DM.  He stated that the DM diagnosis greatly predating the diagnosis of hypertension made hypertension to be more likely essential in etiology, which was also confirmed by the fact that the Veteran's creatinine was and had been normal.

A December 2008 VA treatment record reflects an assessment of hypertension controlled with medication.  See 5/22/09 VA Treatment Records at 25.

A May 2009 VA examination for DM listed hypertension as a possible complication related to diabetes and noted that the Veteran's hypertension predated his diagnosis of DM.

A May 2010 VA examination for heart disorders reflects a diagnosis of essential hypertension.

VA treatment records from September 2010 to May 2015 reflect a report of an initial diagnosis of hypertension in the 1980s, hypertension that was stable overall but with periodic episodes, the discontinuance of medication due to orthostatic symptoms, and instructions to the Veteran that smoking increased the risk for high blood pressure.  See 8/26/15 CAPRI at 126-27, 484, 803, 1370, 1719, 2438; 10/12/11 VA Treatment Records, p. 11.

An August 2015 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported that he had high blood pressure off and on since he was in his 20s.  The VA examiner reviewed the April 2008 rating decision and agreed with the February 2008 VA examiner's opinion and rationale.  She also stated that it was clear that the May 2009 VA examiner listed hypertension as one of the Veteran's diagnosed conditions that could potentially be a complication related to DM.  However, beside each of these potential or possible complications, the May 2009 VA examiner commented regarding the potential for a nexus between the condition and DM, and for hypertension noted that the Veteran's hypertension pre-dated his DM.  Therefore, a nexus was not documented, and the VA examiner did not refer to a Hypertension Disability Benefit Questionnaire (DBQ) for further discussion.  As such, the current VA examiner opined that it was less likely than not that the Veteran's essential hypertension was caused or aggravated by his service-connected DM or anxiety disorder (with history of PTSD), based on medical literature, her clinical experience, review of the Veteran's medical records, and evaluation of the Veteran.  She stated that the Veteran's statements and his medical treatment records reflect that the Veteran's hypertension had an onset years prior to his service-connected DM.  Therefore, she found that his DM did not cause his hypertension, and noted that the Veteran had established risk factors for the development of essential hypertension, including a family history of cardiovascular disease/hypertension, being male, and his increasing age.  Additionally, she stated that transient blood pressure elevation is part of the body's natural reaction to stress but did not represent a chronic condition of hypertension.  Furthermore, she found that the medical literature did not support a cause and effect relationship between psychiatric disease and development or aggravation of chronic sustained hypertension.  The VA examiner also noted that the Veteran was not on medication for his hypertension but had numerous excellent blood pressure readings from May 5, 2015, to May 11, 2015.  Therefore, she stated that there was no evidence for aggravation of the Veteran's hypertension by any other condition.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for hypertension must be denied as the preponderance of the evidence is against his claim that the service-connected DM or anxiety caused or aggravated his hypertension.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability.  See 38 C.F.R. § 3.303(a).  Hypertension is considered manifest to a compensable degree when diastolic pressure is predominantly 100 or more, systolic pressure of 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  See also the discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Veteran has hypertension which meets the definition under VA law.  More specifically, he has been diagnosed with essential hypertension.  See VBMS, 8/26/15 CAPRI, active problem list; 2/13/08 VA Examination.  Essential hypertension is defined as hypertension occurring without discoverable organic cause.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

Regarding the Veteran's specific contentions that his hypertension is secondary to his DM or anxiety disorder, the Board finds that he is service-connected for both disabilities.  See 38 C.F.R. § 3.310.

However, the Board finds that there is no nexus showing that the Veteran's service-connected DM or anxiety disorder caused or aggravated his hypertension.  As noted above, the Boards reiterates that the very definition of essential hypertension is one that is "without discoverable organic cause."  Additionally, the February 2008 and August 2015 VA examiners found no nexus between hypertension and DM.  The latter also addressed the relationship between psychiatric disorders and hypertension, discussed the findings of the February 2008 and May 2009 VA examinations, and still found no nexus between hypertension and either DM or anxiety.

The Board acknowledges that the Veteran submitted numerous articles and medical literature regarding the relationship of hypertension with psychiatric disabilities and DM.  With regard to medical treatise evidence, the Veterans Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the medical text evidence submitted by the Veteran was not accompanied by the medical opinion of a medical professional.  Additionally, it failed to demonstrate with any degree of certainty a relationship between the Veteran's hypertension and his service-connected DM or anxiety, especially as it provided general information rather that evidence specifically pertaining to the Veteran and his hypertension.  For these reasons, the Board must find that the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus.

The Board notes the Veteran's contentions that his hypertension is directly related to his service-connected DM or anxiety disorder.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder, which requires both knowledge of the causes of hypertension and of the effects of DM and psychiatric disability on other bodily systems.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his hypertension involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between his current hypertension and the service-connected DM and anxiety.   As such, there is no competent, probative, or persuasive evidence contradicting the VA examiners' opinions as to the nexus element.

In addition, the Board notes that the Veteran does not contend that his hypertension became manifest to a compensable degree within one year of service separation, or that he experienced chronic or continuous symptomatology during or since active duty service.  In fact, the Veteran reported an onset of hypertension in his late 20s, in his 30s, and in the 1980s, which would have been more than 9 years after separation from service.  Therefore, the presumption of service connection for hypertension as a chronic disease and the provisions governing continuity of symptomatology do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Although herbicide exposure was essentially conceded when granting the Veteran's DM, hypertension is not included on the list of diseases associated with exposure to herbicide agents.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Furthermore, the Veteran does not contend that his hypertension was incurred in service, nor does the evidence indicate such.  He denied any blood pressure problems at separation and did not complain of or seek treatment for such while in service.  As such, the Board finds that there is no in-service incurrence of his hypertension.

Therefore, the evidence weighs against a finding that the Veteran's hypertension is related to active duty service or any service-connected disabilities in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Residuals of a Stroke

The Veteran generally contends that his stroke is linked to military service and thus warrants service connection.  He also appears to indicate a relationship between hypertension and stroke.  See VBMS, 4/3/09 Notice of Disagreement; 12/2/14 Appellate Brief; 4/7/16 Appellate Brief.

A March 2007 VA treatment record notes that the Veteran was admitted for a stroke, specifically a left thalamic cerebrovascular accident (CVA).  VA treatment records from March 2007 to September 2007 reflect that the Veteran's father died from multiple strokes, that the Veteran smoked one to two packs per day for about 45 years, a March 2007 echo report that found a mildly dilated left atrium and mild diastolic dysfunction with no obvious source of the CVA, a March 2007 magnetic resonance imaging (MRI) that revealed a small acute to early subacute infarction in the left thalamus and early bifurcation of the middle cerebral artery on the left side with associated small pre-aneurysmal dilation, and assessments of status post thalamic infarct with residual of right hemiparasthesias.  See 10/22/07 VA Treatment Records at 35, 51, 53-54, 64, 68-70, 90; VBMS, 4/9/09 VA Treatment Records, p. 1.

A February 2008 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The VA examiner noted that VA treatment records reflected a diagnosis of DM in 2007 and discussed the Veteran's March 2007 stroke.  He referred to a 2007 diagnosis of left thalamic stroke, which he opined that the Veteran's 2007 diagnosis of a left thalamic stroke was likely caused by a combination of his recently diagnosed DM, longstanding history of high blood pressure, and significant smoking history.  However, he stated that determining which of these was responsible for the stroke was not possible.

VA treatment records from September 2009 to May 2015 reflect assessments of status post CVA with residuals right-sided paresthesias; instructions to the Veteran that smoking increased the risk for stroke; and the Veteran's reports of stable overall condition, although he reported residual numbness of the right side of the body but no weakness or amaurosis.  An October 2009 computed tomography (CT) scan was normal.  A December 2009 magnetic resonance angiogram (MRA) of the head revealed stable pre-aneurysmal dilation of the left middle cerebral artery and other stable age-related changes.  See 8/26/15 CAPRI at 126-127, 482-83, 1300, 1719, 1725, 2626.

An August 2015 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The VA examiner noted that the Veteran had not had any more strokes and did not require continuous medication.  She stated that her findings were consistent with a peripheral nerve condition, not residuals of a left thalamic infarction (stroke).  Therefore, she found that it was more appropriate to state that the small left thalamus infarction had resolved without residuals and diagnosed him with such.  She then opined that the Veteran's diagnosed stroke without residuals was not caused or aggravated by his service-connected DM, based on review of his available medical records, medical literature, and her clinical experience.  She discussed the Veteran's significant smoking history prior to the onset of thalamic infarction, the stroke occurring prior to the DM diagnosis, and the Veteran's blood glucose level of 96 mg/dl on the day of the stroke.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for residuals of a stroke must be denied as the preponderance of the evidence is against his claim that his hypertension or the service-connected DM caused or aggravated his stroke residuals.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability.  See 38 C.F.R. § 3.303(a).  During the appeals period, the Veteran was determined to have residuals of a stroke in the form of right-side numbness.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds that the evidence does not establish or suggest that the Veteran's current stroke residuals began during, or were otherwise caused by, his active duty service.  Service treatment records do not include any symptoms, treatment, or diagnosis related to stroke or subsequent residuals.  Additionally, the Veteran did not experience a stroke until 2007, approximately 37 years after his separation from active duty service.  Furthermore, the claims file does not include any medical evidence suggesting that the Veteran's stroke and subsequent residuals are otherwise related to his active duty service, including his in-service exposure to herbicides.  Accordingly, direct service connection is not established.  38 C.F.R. § 3.303.

The Board also finds that presumptions of service connection for residuals of a stroke as a chronic disease or as associated with exposure to herbicides do not apply.   As stated above, the stroke did not occur within one year from separation.  Therefore, the chronic disease presumption and the provisions governing continuity of symptomatology do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Additionally, although herbicide exposure was essentially conceded when granting DM, the Veteran's current stroke residuals, mainly right-sided numbness, are not included on the list of diseases associated with exposure to herbicide agents.  As such, the presumption of service connection for herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Additionally, the Board has considered the Veteran's contentions that his stroke residuals are secondary to his DM or hypertension.  However, as he is only service-connected for DM and not for hypertension, the Board will only consider whether his service-connected DM caused or aggravated his stroke residuals.

The Board finds that the weight of the evidence demonstrates no nexus showing that the Veteran's service-connected DM caused or aggravated his residuals of a stroke.  While the February 2008 VA opinion stated that the 2007 stroke was likely caused by a combination of factors including the Veteran's DM, he stated that he could not determine which of these factors was responsible for the stroke.  However, the August 2015 VA examiner found that the stroke was not caused or aggravated by the Veteran's service-connected DM after discussing the Veteran's objective blood glucose level on the day of his stroke and the Veteran's history.  The Board finds the August 2015 VA examiner's review of the claims file to be more thorough, and that her opinion was partially based on objective supporting clinical data, which the February 2008 VA examiner failed to address.  Therefore, the Board finds the August 2015 VA opinion to be more probative.

The Board acknowledges the Veteran's contentions that his stroke residuals are directly related to his service-connected DM.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder, which requires both knowledge of the causes of strokes and of the effects of DM on other bodily systems.  See Kahana, 24 Vet. App. at 437.  Therefore, the Veteran is not competent to opine as to any medical nexus between any residuals of a stroke and the service-connected DM.  As such, there is no competent, probative, or persuasive evidence contradicting the August 2015 VA examiner's opinion as to the nexus element.

Therefore, the evidence weighs against a finding that the Veteran's residuals of a stroke is related to active duty service or any service-connected disability in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for hypertension, to include as secondary to DM and an anxiety disorder (with history of PTSD), is denied.

Service connection for residuals of a stroke, to include as secondary to DM and hypertension, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


